Citation Nr: 1810245	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of injury to the right knee.

3.  Entitlement to increased disability ratings for chronic lumbar strain, currently evaluated as 20 percent prior to May 16, 2008, 40 percent from May 16, 2008 through May 24, 2017, and 20 percent from May 25, 2017.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1973 and from January 1975 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2014, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  These matters were previously before the Board in July 2014, when they were remanded for further development.  The record has not raised the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) based on right lower extremity radiculopathy.

The issues of entitlement to a disability rating in excess of 10 percent for residuals of injury to the right knee, and increased ratings for chronic lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's right lower extremity radiculopathy is at worst manifested by mild incomplete nerve paralysis throughout the rating period on appeal. 


CONCLUSION OF LAW

The criteria for entitlement to a higher initial disability rating for radiculopathy of the right lower extremity, currently rated at 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

As the rating decision on appeal initially granted entitlement to service connection for right lower extremity radiculopathy effective from May 16, 2008, the relevant rating period on appeal is from the effective date of service connection, May 16, 2008.  The 10 percent initial disability rating assigned for the right lower extremity radiculopathy was made pursuant to DC 8520 for rating the sciatic nerve.

Under Diagnostic Code (DC) 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  Complete paralysis is manifested by foot drop, no active movement possible of muscles below the knee, and weakened flexion of the knee or lost flexion.  A 60 percent rating is in order for severe incomplete paralysis with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8521 (2016). 

Under DC 8523, a 30 percent rating is warranted for complete paralysis of the anterior tibial nerve (deep peroneal nerve), with lost dorsal flexion of the foot.  A 20 percent rating is warranted for severe incomplete paralysis, and a 10 percent rating is warranted for moderate incomplete paralysis.  Mild incomplete paralysis warrants a noncompensable rating.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

VA examination in July 2008 found slight decreased pinprick sensation on distal third of anterior thigh, decreased sensation to light touch, and decreased vibration on the great toe.  The examiner indicated the femoral and peroneal nerves were impacted.  VA examination in December 2011 found neuropathy of the right saphenous nerve with mild paresthesias and numbness of the right lower extremity.  The examiner found incomplete paralysis of the superficial peroneal nerve, but did not indicate the severity, as well as mild incomplete paralysis of the internal saphenous nerve.  November 2012 and September 2015 VA examinations found mild right sided radiculopathy of the sciatic nerve root.  The September 2015 examiner found that the nerve involved was the right saphenous nerve.  A May 2017 VA examination clarified that EMG studies from 2012 were indicative of right saphenous mononeuropathy, which is a branch of the common peroneal nerve.  Symptoms were found to include mild numbness of the right lower extremity.  The examiner noted mild incomplete paralysis of the deep peroneal nerve.  The superficial peroneal nerve was normal, as was the sciatic nerve.  

The Veteran has contended his radiculopathy causes pain down his leg and to his toe that comes and goes.  At his hearing, the Veteran testified to having foot drop, and requiring treatment for falling.  VA treatment records from May 2014 show no prior injuries from falls and that the Veteran had been managing a job where he was on his feet.  A fall risk assessment from September 2016 found that the Veteran had not fallen in the last 12 months and reported not being worried about falling.  

The Board notes that the Veteran is competent to report symptoms such as falling and numbness.  However, the Board affords greater probative weight to the consistent findings of the numerous VA examiners who personally examined the Veteran and applied their medical expertise.  In particular, the Board affords great probative weight to the findings of the November 2012, andSeptember 2015 examiners that determined the Veteran's radiculopathy was manifest by mild incomplete paralysis of the sciatic nerve.  The clinical evidence of record does not demonstrate, nor indicate that the disability at issue has been medically characterized as, moderate incomplete nerve paralysis or worse.  As such, the Board does not find that the Veteran's condition was manifest by moderate incomplete paralysis or worse during the period on appeal.  While mild incomplete paralysis of the deep peroneal nerve has been identified as a source of the service-connected right lower extremity radiculopathy, on May 2017 examination, the provisions of DC 8523 for rating the anterior tibial (deep peroneal) nerve, affords only a noncompensable rating for such.  Under DC 8523, a rating in excess of 10 percent contemplates severe incomplete paralysis, which has not been demonstrated by the clinical evidence of record.  As such, entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.


REMAND

Unfortunately, the issues of entitlement to a disability rating in excess of 10 percent for residuals of injury to the right knee, and increased ratings for chronic lumbar strain, must be remanded for further development before a decision may be made on the merits.  

The Board has considered the Court's recent holding in Sharp v. Shulkin, No. 16-1385, 2017 LEXIS 1266 at 11-15 (Vet. App., Sept. 6, 2017), addressing 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range-of-motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that he or she has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

Pursuant to the July 2014 Board remand, the RO obtained updated VA examinations to determine the current severity of the Veteran's lumbar strain and right knee disability after it was found that the Veteran believed his conditions had worsened since last examined.  The May 2017 examinations show that with regard to both issues, the Veteran reported flare ups and the examiner did not solicit information as to the severity, frequency, duration, characteristics, and/or functional loss related to flare-ups.  During the September 2015 back examination, the examiner noted that the Veteran reported occasional flare ups that limited the Veteran's activity, and stated that the Veteran could not describe the his flare ups any further.  With regard to the knee, the examiner stated that he has flare ups with sharper knee pain that occurs with activity.  The examiner did not appear to explicitly attempt to elicit information beyond a general description of flare ups, and did not address duration or severity of any flare ups.  The examiner indicated that he was unable to say without mere speculation if pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups, because the Veteran was not examined during a flare up.  As such, an addendum opinion and/or additional examination is necessary to adequately address the functional impact of the Veteran's flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the May 2017 VA back and knee examiner or suitable substitute.  The entire record should be made available for review, to include a complete copy of this remand. 

Upon review of the record, the examiner must provide an opinion as to whether pain, weakness, fatigability or incoordination, associated with the Veteran's back and knee disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain, weakness, fatigability or incoordination on repeated use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so, to include eliciting information from the record and/or the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups .  Additionally, any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

A complete rationale for the opinions expressed must be provided.

2.  After the development requested is completed, readjudicate the claims on appeal.  If any benefit sought remains denied, then furnish the Veteran and his represented a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


